DETAILED ACTION
NOTE: The present application is being examined under the pre-AIA  first to invent provisions based on the priority claimed to parent application 61/454,287 filed on 3/18/11. 
Remarks
	The Amendment filed 6/11/21 has been entered. Claim(s) 1-10 are pending in the application and are under examination.
	Applicant’s amendments have overcome all previous rejections under 35 USC 101 from the previous Office Action mailed on 3/16/21.
	Applicant’s amendments have overcome all previous rejections under 35 USC 112 from the previous Office Action mailed on 3/16/21.
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  In claim 1, the phrase “the first of which stays stationary on in the display” should be modified to read “the first of which stays stationary on [[in]] the display” to correct a typographical error.  Additionally, claim 7 ends in a comma which should be a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
35 USC 112, 2nd
Claim(s) 1-10 is/are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claim(s) 1 recite(s) numerous instances of the limitation "the display”.  However, it is unclear which display this refers to, as the claim previously defines a first and second display.  The same rationale applies to instances of the limitation “the display” recited in claim 2. Therefore, claims 1 and 2, and the dependent claims thereof, are indefinite.  
Claim(s) 3 recite(s) the limitation "the screen".  There is insufficient antecedent basis for this limitation in the claim.

Claim(s) 10 recite(s) the limitation "wherein the field-testing apparatus determines number of instances that a touch occurs away from the graphic artifact and discontinues the test at a preset threshold of touches".  It is unclear what the metes and bounds of the phrase “touch occurs away from the graphic artifact”, as this could be reasonably interpreted as a single touch that is not on the graphic artifact, or alternatively a moving touch (e.g., swiping movement) that requires the finger move away from the graphic artifact during the moving touch.  Furthermore, it is unclear which artifact this limitation is referring to, as the claim has defined a first, second and third graphic artifact.  Therefore, claim 10 is indefinite.
35 USC 112, 1st – NEW MATTER
Claim(s) 8-10 is/are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
Claim(s) 8 recite(s) the limitation "wherein the third graphic artifact is caused to oscillate more rapidly as time passes”.  Although the written description discloses the line continually snakes back and forth across the viewing area, increasing in25 movement speed as it continues (pg. 21, line 21-pg. 22, line 6), this is not equivalent to oscillating more rapidly, as increasing the rate of oscillation does not require a change in speed of the third graphic artifact.  Therefore, the written description requirement is not met.
Claim(s) 9 recite(s) the limitation "wherein the field-testing apparatus detects if touch occurs away from the graphic artifact".  Although the written description discloses The instances of the user's finger venturing outside the boundaries - 22 -of the center line as it snakes back and forth and continually increases in speed are recorded by the software, and the test discontinues if for example the user's finger ventures outside the boundaries for three times total, as an example (pg. 21, line 29-pg. 22, line 3), this is not equivalent to the broader limitation of detecting when a touch occurs away from the graphic artifact, which could be detecting touch anywhere that is not the graphic artifact.  The written description only discloses detecting touch outside a predefined boundary on each side of the graphic artifact.  Therefore, the written description requirement is not met.
Claim(s) 10 recite(s) the limitation "wherein the field-testing apparatus determines number of instances that a touch occurs away from the graphic artifact and discontinues the test at a preset threshold of touches".  Although the written description discloses The instances of the user's finger venturing outside the boundaries - 22 -of the center line as it snakes back and forth and continually increases in speed are recorded by the software, and the test discontinues if for example the user's finger ventures outside the boundaries for three times total, as an example (pg. 21, line 29-pg. 22, line 3), this is not equivalent to the broader limitation of detecting when a touch occurs away from the graphic artifact, which could be detecting touch anywhere that is not the graphic artifact.  The written description only discloses detecting touch outside a predefined boundary on each side of the graphic artifact.  Therefore, the written description requirement is not met.
Conclusion
Prior art deemed relevant to the disclosed invention but not relied upon in the present office action includes: US 2013/0023747 to KARO, which discloses a device comprising a bubble level and orientation sensor (i.e., accelerometer) for detecting orientation of the device, which the user is to maintain in a level orientation during use (Abstract; par. 0040; 0041).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES B HULL/Primary Examiner, Art Unit 3715